UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165863 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 First Street #493, Los Altos, CA (Address of principal executive offices (Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 20, 2012, there were103,404,926 shares of our common stock issued and outstanding Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4: Controls and Procedures 14 PART II – OTHER INFORMATION Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults Upon Senior Securities 16 Item 4: (Removed and Reserved) 16 Item 5: Other Information 16 Item 6: Exhibits 16 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are comprised of the following: F-1 Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (audited); F-2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011; F-3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30,2012, and 2011 (unaudited); and F-4 Notes to Condensed Consolidated Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2012 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Inventory Total Current Assets PROPERTY & EQUIPMENT, Net OTHER ASSETS Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses-related parties Contigent consideration - Convertible notes payable, related parties Convertible notes payable - Notes payable, related parties - Notes payable - Derivative liability - Total Current Liabilities STOCKHOLDERS' DEFICIT Preferred stock, 10,000,000 shares authorized at par value of $0.001, -0- and 400 shares issued and outstanding, respectively - 1 Common stock, 190,000,000 shares authorized at par value of $0.001, 101,154,926 and 100,764,624 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES $ $
